                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF ARKANSAS
                             WESTERN DIVISION

TONEY AUNDRAY WASHINGTON                                                      PLAINTIFF

v.                           CASE NO. 4:18-CV-00625 BSM

STEVE LOPEZ, et al.                                                       DEFENDANTS

                                         ORDER

         The proposed findings and recommendations submitted by United States Magistrate

Judge Joe J. Volpe [Doc. No. 21] have been reviewed. No objections have been filed. After

careful review of the record, the proposed findings and recommendations are adopted in their

entirety, and this case is dismissed, without prejudice, for failure to prosecute. See Local

Rule 5.5(c)(2). It is certified, pursuant to 28 U.S.C. section 1915(a)(3), that an in forma

pauperis appeal from this order and accompanying judgment would not be taken in good

faith.

         IT IS SO ORDERED this 7th day of December 2018.



                                                  _________________________________
                                                   UNITED STATES DISTRICT JUDGE
